 

Exhibit 10.5(a)

 

Text Encoding: CMBC-HT041 (GS2007)

 

Maximum Guarantee Contract

 

(Applicable where the guarantor is a unit)

 

No.: GGBZ 2015 SHJZBZEZ No. 008-1

 

Shupeng Technology (Shenzhen) Co.,wd Ltd. (Seal)

 

CHINA MINSHENG BANKING CORP., LTD. SHENZHEN BRANCH (Seal)

 

CHINA MINSHENG BANKING CORP., LTD.

 

 

 

 

Maximum Guarantee Contract

 

Guarantor: Shupeng Technology (Shenzhen) Co., Ltd. (hereinafter referred to as
Party A)

 

Address: Workshop Building A, Shunchao Industrial Zone, Renmin Road, Danhu
Community, Guanlan Street, Bao’an District, Shenzhen City

 

P. C.:

 

Legal Representative / Main Principal: Pan Dangyu

 

Tel.:

 

Fax:

 

Opening Bank:

 

Account No.:

 

Creditor: CHINA MINSHENG BANKING CORP., LTD. SHENZHEN BRANCH (hereinafter
referred to as Party B)

 

Address: Minsheng Bank Building, Xinzhou No. 11 Street, Futian District,
Shenzhen City

 

P. C.: 518048

 

Legal Representative / Main Principal: Ou Yangyong

 

Tel.:

 

Fax:

 

In order to ensure the performance of the Main Contract made and entered into by
and between Party B and SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD. (hereinafter
referred to as “Debtor of the Main Contract”), Party A is willing to provide
maximum guarantee for all/par of the debts under the Main Contract. IN WITNESS
WHEREOF, Party A and Party B conclude and sign this Contract through friendly
consultation in accordance with relevant national laws and regulations.

 

Chapter 1 Category of the Principal Creditor’s Right Guaranteed and Maximum
Amount of Debts

 

Article 1 The Main Contract of this Contract is selected as follows:

 

þ The Comprehensive Credit Granting Contract of 2015 SHJZBZEZ No. 008 made and
entered into by and between Party B and the Debtor of the Main Contract, this
Contract, and the specific business contracts, applications IOU, and
certificates of creditor’s rights or electronic data under this Contract shall
constitute the Main Contract of this Contract;

 

x All of            continuously made and entered into by and between Party B
and the Debtor of the Main Contract during the period of the principal
creditor’s right specified in Article 3 herein shall constitute the Main
Contract of this Contract. The amount of all the outstanding principals used by
the Debtor of this Contract at any time shall not exceed the limit specified in
Article 2 herein. However, within this limit, the Debtor of the Main Contract
may apply for recycling the limit of all the outstanding principals.

 

Article 2 The maximum amount of debts guaranteed by Party A is: (currency) RMB,
(amount in words): twenty million Yuan only.

 

The maximum amount of debts is the maximum limit for balance of principals,
defined as follows:

 

The maximum limit for balance of principals is the maximum limit for principals
of principal creditor’s rights only. If the principal does not exceed the said
limit, Party A is willing to undertake joint guarantee liability for all the
accounts payable within the scope specified in Article 6 of this Contract.

 

Chapter 2 Period of the Principal Creditor’s Right Guaranteed

 

Article 3 The period of the principal credit’s right guaranteed under this
Contract shall be from July 16, 2015 to July 16, 2016. The stipulations of this
article have the following meanings:

 

 

 

 

3.1 If the business specified in the Main Contract is a loan business, the date
of release of each loan shall not be later than the expiry date of this period.

 

3.2 If the business specified in the Main Contract is a business of acceptance
of bill/discount/ opening of L/C/ opening of letter of guarantee (or letter of
guarantee for the release of goods), the date of draft of acceptance of
bill/discount/ opening of L/C/ opening of letter of guarantee (or letter of
guarantee for the release of goods) shall not be later than the expiry date of
this period.

 

Chapter 3 Guarantee Method

 

Article 4 Joint liability guarantee is adopted as the method of guarantee by
Party A.

 

Article 5 Besides the guarantee method specified in this Contract, if there is
any other guarantee under the Main Contract (including the Debtor of the Main
Contract provides mortgage/pledge guarantee for Party B to the extent of the
Debtor’s own property), Party A’s guarantee liability undertaken for Party B
shall not be affected by any other guarantee nor be exempted or reduced arising
therefrom. Party B is entitled to select to exercise the guarantee right under
this Contract first and Party A waives the prior right of defense of any other
guarantee. If Party B’s priority to gain compensation from the said mortgage
right/pledge right is lost or reduced due to Party B’s waiver of the mortgage
right/pledge right for the property of the Debtor of the Main Contract for any
reason or due to Party B’s change of the sequence or contents of the mortgage
right/pledge right, as promised by Party A, Party A’s guarantee liability
undertaken for Party B shall not be exempted or reduced.

 

Chapter 4 Scope of Guarantee

 

Article 6 Party A’s guarantee scope: the maximum principal of the principal
creditor’s rights specified in Article 2 of this Contract and other accounts
payable (including but not limited to interest, default interest, compound
interest, penalty, damages, expenses for realizing creditor’s rights and
guarantee right (including but not limited to legal cost, attorney fee and
business traveling expenses), and all other reasonable expenses payable). Other
accounts payable specified in the said scope shall be included in the scope of
guarantee liability undertaken by Party A but shall not be included in the
maximum limit for balance of principals guaranteed under this Contract.

 

Article 7 The funds (including the funds Party B obtains from exercising the
right specified in sub-clause 12.2 of this Contract) that Party A pays Party B
for the purpose for performing Party A’s responsibility under this Contract
shall be paid according to the following order: (1) Party B’s expenses for
realizing creditor’s rights and guarantee right; (2) damages; (3) penalty; (4)
compound interest; (5) default interest; (6) interest; (7) principal. Party B is
entitled to change the said order.

 

Chapter 5 Determination of the Creditor’s Right Guaranteed

 

Article 8 The creditor’s right guaranteed under this Contract shall be
determined under any one of the following circumstances:

 

8.1 the period of the principal creditor’s right specified in Article 3 of this
Contract expires;

 

8.2 the Main Creditor announces acceleration of all debts under the Main
Contract by law or according to relevant stipulations of the Main Contract;

 

8.3 other circumstances for determining the creditor’s right guaranteed
prescribed by law.

 

Article 9 When the creditor’s right guaranteed under this Contract is
determined, the following shall become effective:

 

9.1 When the creditor’s right guaranteed under this Contract is determined, the
outstanding creditor’s right under the Main Contract shall be included in the
scope of the creditor’s right guaranteed no matter whether the performance
period of the creditor’s right has expired or not or there is any other
additional condition.

 

9.2 When the creditor’s right guaranteed under this Contract is determined, all
funds other than principals specified in Article 6 of this Contract shall be
included in the scope of the creditor’s right guaranteed no matter whether the
funds have been occurred or not;

 

9.3 From the date when the creditor’s right guaranteed under this Contract is
determined to the date of full repayment of the creditor’s right guaranteed, if
the Debtor of the Main Contract fails to perform the obligation of repayment of
debts, Party B shall have the right to directly claim Party A for compensation
and Party A shall repay Party B relevant debts immediately.

 

 

 

 

Chapter 6 Guarantee Period

 

Article 10 The guarantee period of the guarantee liability undertaken by Party A
shall be two years and the date of start shall be determined according to the
following method:

 

10.1 If the expiry date of the performance period of a debt under the Main
Contract is early than or equals to the date of determination of the creditor’s
right guaranteed, the guarantee period of the guarantee liability undertaken by
Party A for the debt shall start from the date of determination of the
creditor’s right guaranteed;

 

10.2 If the expiry date of the performance period of a debt under the Main
Contract is later than the date of determination of the creditor’s right
guaranteed, the guarantee period of the guarantee liability undertaken by Party
A for the debt shall start from the expiry date of the performance period of
this debt;

 

10.3 The term “expiry date of the performance period of a debt” indicated in the
preceding paragraph includes the expiry date of the debt when the Debtor of the
Main Contract repays the debt by installments and also includes the expiry date
of acceleration announced by the Creditor according to the stipulations of the
Main Contract;

 

10.4 If the business under the Main Contract is a business of letter of credit,
bank acceptance bill, letter of guarantee or letter of guarantee for the release
of goods, the date of external payment shall be deemed as the expiry date of the
performance period of the debt.

 

Chapter 7 Both Parties’ Rights and Obligations

 

Article 11 Rights and obligations of Party A

 

11.1 Party A is a legal person duly established and validly existing, has the
capacity for civil rights and the capacity for civil conducts for signing and
executing this Contract, and has obtained all necessary licenses, approvals,
registration and files required for signature of this Contract;

 

11.2 All the internal authorization formalities required for Party A for signing
this Contract have been completely handled and become fully effective. Party A’s
signature of this Contract and performance of its obligations under this
Contract shall not conflict with the current articles of association and the
internal rules and regulations, or any other contract, agreement and document
binding upon Party A.

 

11.3 Party A shall ensure the authenticity, legitimacy and effectiveness of the
documents that Party A provides Party B for demonstrating Party A’s legal
identity and its ability for performing the guarantee liability under this
Contract;

 

11.4 When the creditor’s right guaranteed under this Contract is determined, if
the Debtor of the Main Contract fails to perform the debt prior to the expiry
date of the performance period of the debt, Party A shall have the obligation to
make payment to Party b immediately on the date of receiving of Party B’s
written notice;

 

11.5 When giving guarantee under this Guarantee Contract, Party A is not
involved in any litigation or arbitration which may be sufficient to affect its
ability for undertaking the guarantee liability under this Contract;

 

11.6 Party A shall not bear the guarantee liability under the Guarantee Contract
when the Debtor of the Main Contract has repaid all the debts under the Main
Contract on schedule;

 

11.7 During the guarantee period, Party B may transfer to a third party the
creditor’s right under the Main Contract without obtaining Party A’s consent,
and Party A shall continue to undertake guarantee liability;

 

11.8 If the Debtor of the Main Contract and Party B changes the Main Contract
through signing an agreement, Party A’s consent may not be obtained if such
change does not increase the Debtor’s debts. However, if such change extends the
term or increases the amount of principle of the principal creditor’s right
guaranteed by Party A or allows transfer of debts by the Debtor of the Main
Contract, Party A’s consent shall be obtained. Party A commits to undertake
guarantee liability according to the Main Contract after change;

 



 

 

 

11.9 During the valid period of this Contract, Party B shall be notified thirty
days in advance where there is any change of Party A’s operation mechanism,
registered capital, equity, or Party A sells, transfers or disposes by any other
means its material assets. Party B shall be notified within seven days if Party
A's address, name or legal representative is changed;

 

11.10 If Party A provides guarantee for any other third party during the valid
period of this Contract, Party B’s rights and interests shall not be damaged.

 

11.11 Loans under the Main Contract may be used for borrowing for repaying.
Party A is willing to undertake guarantee liability.

 

11.12 If the Debtor of the Main Contract changes the purpose of the funds at
random, Party A shall undertake guarantee liability for the debts under the Main
Contract and the default interest and penalty arising from misappropriation of
funds.

 

Article 12 Rights and obligations of Party B

 

12.1 Party B is entitled to demand Party A at any time to provide the financial
reports, financial statements or other data reflecting Party A’s operation
conditions and credit status;

 

12.2 If Party B demands Party a to undertake guarantee liability according to
the stipulations of this Contract, Party A authorizes Party B to deduct relevant
funds directly from the account opened with the bank institutions of China
Minsheng Banking designated by Party A. With respect to the part insufficient
for deduction, Party B is entitled to make deduction from any other account
opened by Party A with the bank institutions of China Minsheng Banking or demand
Party A to make repayment. Party B shall not bear any responsibility for losses
on interest and any other losses caused to Party A arising from Party B’s
behavior of deduction;

 

12.3 Party A may not be notified when Party B and the Debtor of the Main
Contract sign a specific business contract (or agreement) on a specific credit
granting business under the Main Contract.

 

Chapter 8 Liabilities for Breach of Contract

 

Article 13 When this Contract becomes effective, Party A and Party B shall
perform the obligations specified in this Contract. Any party which fails to
wholly or partly perform its obligations specified herein shall undertake
relevant liabilities for breach of contract and make compensation for losses
caused to the other party.

 

Chapter 9 Contract Effectiveness, Change and Termination

 

Article 14 This Contract shall become effective when both Parties’ legal
representatives/main principals or authorized agents sign or seal and both
Parties affix their official seals/special contract seals.

 

Article 15 When the Contract comes into force, Party A and Party B shall not
change or cancel the Contract in advance at random. Should the Contract be
changed or cancelled, a written agreement shall be reached and concluded upon
unanimity through consultation.

 

Chapter 10 Dispute Settlement

 

Article 16 Any and all disputes between Party A and Party B arising from and in
connection with the execution of this Contract shall be settled through
consultation between both Parties. Where consultation fails, the dispute shall
be governed by the people’s court at the location where Party B is located.

 

Chapter 11 Supplementary Provisions

 

Article 17 Notice and service

 

17.1 Any and all notices or written communications that one party sends to the
other party under this Contract, including (but not limited to) any and all
written documents or notices which must be sent under this Contract, shall be
sent by registered post, fax, special delivery or other means to the address of
the other party given on the first page of this Contract;

 

 

 

 

17.2 If sent by registered post, the forth day after the said document or notice
is posted shall be deemed as the date of service and receiving; if sent by fax,
the date indicated in the receipt of being sent successfully shall be deemed as
the date of service and receiving; if sent by special delivery, the date when
the special person sends the said document or notice to the address of the
addressee shall be deemed as the date of service and receiving. In case of
change of any contact information, the related party shall notify the other
party in writing of the contact information changed within seven days after such
change. Then, the notices, documents or applications specified herein shall be
sent according to the contact information after the change.

 

Article 18 The validity of this Contract shall be independent of this Contract
and may not be affected by the invalidity of the Main Contract.

 

Article 19 Other provisions agreed by both Parties

 

Article 20 This Contract has been made out in three originals, for Party A,
Party B and the related party each holding one, which shall be equally
authentic.

 

Article 21 When this Contract is signed, Party B has explained and interpreted
in details all the terms and conditions of this Contract to Party A, and both
Parties have no objection to the terms and conditions of this Contract. Both
Parties have accurate understanding of the legal meaning of their corresponding
rights and obligations, limitation of responsibilities or disclaimers.

 

Article 22 Both Parties agree and authorize Party B irrevocably to report
relevant information to the financial credit information database established by
the State. Such information shall include the name, registered address and other
related information of this institution, the transaction records, credit
information and bad information (including failure to perform obligations of
this Contract, the institution’s performance of obligations and enforcement
ruled or judged by the people’s court, and other relevant bad information
prescribed by laws and regulations) generated during business activities and
performance activities of this institution under this Contract.

 

This Contract is signed by Party A and Party B in Shenzhen.

 

Party A: Shupeng Technology (Shenzhen) Co.,wd Ltd. (Seal) (Seal)

 

Legal Representative / Main Principal: Pan Dangyu (Seal)

 

Date:

 

Party B: CHINA MINSHENG BANKING CORP., LTD. SHENZHEN BRANCH (Seal) (Seal)

 

Legal Representative / Main Principal: Ou Yangyong (Signature)

 

(Or Authorized Agent) (Signature or Seal)

 

Date:

 



 

 

